Citation Nr: 1712428	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  16-12 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for left ankle degenerative arthritis with residuals fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1961 to September 1967, with service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.

The U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016). Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim. Id. 

The Board notes that the Veteran is already in receipt of the maximum scheduler evaluation under the rating criteria of the Diagnostic Code (Code) that the Veteran's left ankle disability is currently evaluated, and this Code does not provide for evaluations of the ankle joint based solely on range of motion test results. See 38 C.F.R. § 4.71(a), Code 5271 (2016). However, such range of motion findings may be used to evaluate the Veteran's disability on an extraschedular basis. Moreover, the Court has recently clarified that the holding in Correia "is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a [Code] predicated on range of motion measurements." See Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

In this case, a review of the claims file reveals that the April 2013 VA ankle examination does not fully comport with the requirements of Correia and therefore may be inadequate. Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59. Accordingly, a new VA ankle examination is necessary.

The Board notes that on photographs received in June 2013, the Veteran stated that his ankle was not x-rayed. On remand, the examiner should determine whether an x-ray is needed to adequately assess the Veteran's left ankle disability.

Further, the record also suggests that the medical evidence associated with the record is incomplete. The most recent VA treatment records associated with the claims file are dated in January 2016. Further, it appears that VA treatment records from February 2007 to February 2008 and from May 2013 to August 2014 are missing. Records of all evaluations and treatment for a disability during an evaluation period are pertinent evidence in a claim for an increased rating and VA records are constructively of record. Accordingly, the missing records identified must be sought on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should obtain copies of treatment records from the Miami VA Medical Center for the Veteran's left ankle dated from February 2007 to February 2008, from May 2013 to August 2014, and from January 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his left ankle are associated with the record.

2. After the above development is completed, the AOJ must arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left ankle disability. The examiner must review the entire record in conjunction with the examination. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed, and to the extent an x-ray is deemed necessary, one should be provided.

Range of motion studies should include active and passive motion and pain on weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information).

The examiner must state whether there is ankylosis of the left ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity; ankylosis of the left ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees; or ankylosis of the left ankle in plantar flexion, less than 30 degrees.

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


